DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 11-13 have been cancelled. Claim 26 has been added. Claims 1, 10, 14-18, and 20-21 have been amended. Claims 1-10 and 14-26 are currently pending. 

Response to Arguments

Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Tsu in view of Solomon does not teach “cause the UNBUNDLE_OS ordered set to be transmitted on each lane that is to be unbundled” of claim 10, the Examiner respectfully disagrees. 

Tsu discloses a bus interface (Fig. 3, 337, Bus Interface) with a first set of transmit sub-links and a second set of receive sub-links (Fig. 3, 307 A/B; [Col. 3, Lines 21-24], “Bus 305 includes two unidirectional sub-links 307-A and 307-B. That is, bus 305 establishes a bidirectional link that has a one-way link 307-A in a first direction and a one-way link 307-B in another direction”) that interfaces with a corresponding bus interface (Fig. 3, 380). Tsu further discloses that the traffic flow between the first and second set of links can be monitored (Fig. 4 Flowchart, 410, Monitor Sources of Upstream/Downstream Traffic) and wherein the number of lanes of the sub-link can be reduced or increased by configuring the direction of the lanes (Fig. 4, 425, Independently Adjust Lane Width/Speed) using link negotiation signals (i.e. UNBUNDLED_OS Signals of Claim 10 limitation) (See Figure 5, State Machine; [Col. 4, Lines 22-27], “link control module 342 may include a link training and status state machine (LTSSM) to negotiate and configure a first set of simplex connections aggregated to form sub-link 307-A and a second set of simplex connections aggregated to form sub-link 307-B”). While Applicant argues that the link negotiation signals are not being sent on each link/lane that needs direction reconfiguration, Tsu further discloses that the link width configuration is performed by [Col. 6, Lines 1-5], “using a high-speed handshaking procedure that renegotiates new link widths and speeds comparatively fast” and that [Col. 6, Lines 26-35], “configuration state 540 configures links through a width and lane negotiation sequence… state 570 is added as an additional state in which each sub-link may have its link width and/or speed independently negotiated and configured”. Thus, it is clear that handshaking signals are used on the links to perform the state transitions as shown in Figure 5 of Tsu for each of the sub-links that have to be reconfigured, which reads on the claim 10 limitations. 

Applicant’s arguments with respect to claim(s) 1 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 & 14-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 & 26-27 of copending Application No. 16/023,739 in view of Solomon (US 2011/0106989). 
As per Claims 1-10 & 14-26
Instant Application 
16/023,739 
Examiner’s note
Claim 1: An apparatus for configuring a multi-lane link, the apparatus 





the apparatus comprising: link configuration logic, implemented at least in part in hardware circuitry, to: cause the first set of bundled lanes to be unbundled; switch a direction of a subset of unbundled lanes from the first direction to the second direction; 
and link configuration logic, implemented at least in part in hardware circuitry, to: determine that the port comprises hardware to support one or both of receiving data on the first differential signal pair or transmitting data on the second differential signal pair, and reconfigure the first differential signal pair to receive data with the second differential signal pair or reconfigure the second differential signal pair to transmit data with 

determine one or more operational parameters for the multi-lane link before completion of initialization of the multi-lane link, wherein the one or more operational parameters comprise a data directional bias indicative of whether more data is to flow upstream or downstream on the multi-lane link
perform link equalization for the first differential signal pair in a receive direction and perform link equalization for the second differential signal pairs in a transmit direction before initialization of the multi-lane link is complete;

and bundle the switched subset of unbundled lanes with the second set of bundled lanes to form a reduced first set of bundled lanes in the first direction and an expanded second set of bundled 


Application 16/023,739 does not appear to explicitly teach the claim 1 limitations of determine one or more operational parameters wherein the one or more operational parameters comprise a data directional bias indicative of whether more data is to flow upstream or downstream on the multi-lane link; having equal number of lanes in both in the first and second sets nor bundling and unbundling the first/second sets of bundled lanes to form a reduced first set of bundled lanes and an expanded second set of bundled lanes. 
However, Solomon teaches said limitations Paragraph [0021], “FIG. 2 allows for a USB solution (for example, a USB 3.0 solution) that provides two times the bandwidth of a USB cable in one direction than that allowed in that same direction by system 
100 of FIG. 1… if the double bandwidth path is selected to be in one direction then in some embodiments, the lesser bandwidth communication path is selected to be in an 
One would be motivated to modify the first and second differential USB signal pairs in order to allow an equal number of lanes (i.e. symmetric bus) to be turned into an asymmetric bus, thus greatly increasing the bandwidth in a certain upstream/downstream direction depending on system requirements (See Solomon: Paragraph [0021]). 

Claim 2

Claim 3
Claim 1 in view of Solomon
Solomon discloses the USB standard (See Figure 2). 
Claim 4
Claim 8

Claim 5
Claim 11

Claim 6
Claim 11

Claim 7
Claim 1 in view of Solomon
Solomon discloses unbundling (See Figure 3).
Claim 8
Claim 1 in view of Solomon. 

Claim 9
Claim 16 in view of Solomon.
Solomon discloses reversing polarity (See Figure 3). 
Claim 10
Claim 1 in view of Solomon.
Independent claim

Claim 1 in view of Solomon.

Claim 15
Claim 1 in view of Solomon.

Claim 16
Claim 11

Claim 17
Claim 1 in view of Solomon.
Solomon discloses USB (Figure 2) and plug-n-play (Paragraph [0003]). 
Claim 18
Claim 11 in view of Solomon.

Claim 19
Claim 16 in view of Solomon.
Solomon discloses reversing polarity (See Figure 3).
Claim 20
Claim 1 in view of Solomon. 
Independent Claim
Claim 21
Claim 1

Claim 22
Claim 11

Claim 23
Claim 1 in view of Solomon. 
Solomon discloses USB (Figure 2) and plug-n-play (Paragraph [0003]).
Claim 24 
Claim 11

Claim 25
Claim 1 in view of Solomon. 
Solomon discloses USB (Figure 2) and plug-n-play (Paragraph [0003]) and 

Claim 1 in view of Solomon.



This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 & 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 7,469,311) in view of Solomon (US 2011/0106989) in further view of Morris (US 2016/0179718).

Regarding claim 1, Tsu teaches an apparatus for configuring a multi-lane link (Fig. 3, 305, Multi-lane Link), the apparatus (Fig. 3, 300, Apparatus) comprising: one or more ports comprising hardware to support the multi-lane link (Fig. 3, 340, Port), wherein the multi- lane link comprises a first set of bundled lanes (Fig. 3, 307-A, xL sub-link) configured in a first Fig. 3, 307-B, xK sub-link) configured in a second direction (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the second direction is opposite to the first direction (Col. 3, Lines 21-24, Bus 305 includes two unidirectional sub-links 307-A and 307-B. That is, bus 305 establishes a bidirectional link that has a one-way link 307-A in a first direction and a one-way link 307-B in another direction), the first set of bundled lanes comprises an equal number of lanes as the second set of bundled lanes (Fig. 6 Embodiment of Figure 3, x16 lanes for first and second link; Col. 3, Lines 38-41, the bandwidth of each sub-link 307-A and 307-B may be independently selected.  Consequently, in a normal (symmetric) mode sub-link 307-A and 307-B each have the same bandwidth), the apparatus comprising: link configuration logic (Fig. 3, 342), implemented at least in part in hardware circuitry, to: cause the first set of bundled lanes to be unbundled (Col. 4, Lines 22-27, link control module 342 may include a link training and status state machine (LTSSM) to negotiate and configure a first set of simplex connections aggregated to form sub-link 307-A and a second set of simplex connections aggregated to form sub-link 307-B); and bundle the switched subset of unbundled lanes with the second set of bundled lanes to form a reduced first set of bundled lanes in the first direction (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle); the one or Figs. 6 & 7 Embodiments of Fig. 3, x16 lanes reduced to x4).
Tsu discloses a bus interface with a first and second set of links wherein the number of lanes can be reduced. Tsu does not disclose increasing the number of lanes in a second set of links. 
Solomon teaches determine one or more operational parameters for the multi-lane link (Fig. 3, 304, AFP Capability Supported?; Paragraph 0027, 304 a determination is made whether Asymmetrical Fat Pipe (AFP) capability is supported at both ends of a USB cable (for example, at both ends of a USB 3.0 cable)), wherein the one or more parameters comprise a data directional bias indicative of whether more data is to flow upstream or downstream on the multi-lane link (Fig. 3, 312, Is Direction Configurable?); switch a direction of a subset of unbundled lanes from the first direction (Fig. 1, 106; First Configuration) to the second direction (Fig. 2, 206, Second Configuration) based on the data directional bias (Fig. 3, 3, 306, Does User Want to Enable it?); and bundle the switched subset of unbundled lanes with the second set of bundled lanes to form a reduced first set of bundled lanes in the first direction (Paragraph 0021, if the double bandwidth path is selected to be in one direction then in some embodiments, the lesser bandwidth communication path is selected to be in an opposite direction) and an expanded second set of bundled lanes in the second direction (Paragraph 0021, the system 200 of FIG. 2 allows for a USB solution (for example, a USB 3.0 solution) that provides two times the bandwidth of a USB cable in one direction than that allowed in that same direction by system 100 of FIG. 1); the one or more ports are to use the reduced first set Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 
Neither Tsu nor Solomon explicitly teach the determination of operational parameters before completion of the initialization of the multi-lane link. 
Morris teaches determine one or more operational parameters for the multi-lane link (Fig. 7, State Diagram with Link Width Configuration; Paragraph 0064, FIG. 7 illustrates a representation of at least a portion of a state machine used by agents in one example implementation of HPI) before completion of initialization of the multi-lane link (Paragraph 0082, Previous state results and configurations of a link can be stored and reused in subsequent initializations and configurations of a link… Paragraph 0084, initialization (or re-initialization) of a link, as agents progress through a state machine toward an operational link state), wherein the one or more operational parameters comprise a data directional bias indicative of whether more data is to flow upstream or downstream on the multi-lane link (Paragraph 0079, Partial Width Transmitting Link State: Link state.  May save power by entering a partial width state.  In one embodiment asymmetric partial width refers to each direction of a two direction link having different widths); cause the first set of bundled lanes to be unbundled based on the data directional bias (Paragraph 0079, partial width indication is sent while transmitting on a link with a first width to transition the link to transmit at a second, new width). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Morris and include multiple link initialization processes during system link re-configuration. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable efficient support for hot-swapping scalable (See Morris: Paragraph 0027) high-density processor systems (See Morris: Paragraph 0051), thus increasing the capabilities of the computer system. 

Regarding claim 2, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 1. Tsu teaches wherein the one or more ports comprise one or both of a Peripheral Component Interconnector Express (PCIe)-based port or a hot-plug-based port (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction).

Regarding claim 3, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 2. Tsu does not explicitly teach the port being a USB port.
Paragraph 0017, SuperSpeed (for example, USB 3.0) is a dual simplex connection that supports concurrent in and out transactions.  It's dual simplex signaling levels and spread spectrum clocking are compatible with another dual simplex serial interconnect, PCI Express.TM.).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane USB data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021) while also yielding the obvious result of utilizing the commonly used and well-known USB protocol, thus satisfying industry-standards (See Solomon: Paragraph 0002). 

Regarding claim 4, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 1. Tsu further teaches wherein the first set of bundled lanes configured in a first direction comprises a set of downstream lanes (Fig. 3, 307-A, xL sub-link), the set of downstream lanes configured to direct data from the apparatus to a downstream connected device (Fig. 3, 310, Upstream apparatus to Downstream Chipset 315), and the second set of bundled lanes configured in a second direction comprises a set of upstream lanes (Fig. 3, 307-B, xK sub-link; Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the set of upstream lanes configured to direct data to the apparatus from the downstream connected device (Fig. 3, 315, Downstream Chipset).

Regarding claim 5, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 4. Tsu teaches wherein the link configuration logic is to: determine that the downstream connected device uses more downstream bandwidth than upstream bandwidth (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of upstream lanes (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle). Tsu does not explicitly teach determining if the lanes can be switched between upstream and downstream and switching the upstream lanes into downstream lanes.
Solomon teaches determine that the downstream connected device can support a switching of a subset of upstream lanes to a subset of downstream lanes (Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of upstream lanes to the subset of downstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the apparatus to transmit data on the switched subset of downstream lanes (Fig. 1, 106 Transitioned to Fig. 2, 206 and transmit double bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 6, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 4. Tsu teaches wherein the link configuration logic is to: determine that the downstream connected device uses more upstream bandwidth than downstream bandwidth (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of downstream lanes (Fig. 6 to Fig. 7, x16 becomes x4 of link 307-A). Tsu does not explicitly teach determining if the lanes can be switched between upstream and downstream and switching the downstream lanes into upstream lanes.
Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of downstream lanes to the subset of upstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the apparatus to receive data on the switched subset of upstream lanes (Fig. 3, 322, Enable AFP operation; Paragraph 0031, two channels in the same direction allow for a doubling of the bandwidth in that direction (for example, two 5 Gbps channels in a USB 3.0 implementation)). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 7, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 1. Tsu teaches the link configuration logic to cause an unbundle ordered set to unbundle the first set of bundled lanes (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B), the unbundle ordered set transmitted across the first set of bundled lanes (Fig. 7, x4 Link 307-A).

Regarding claim 8, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 1. Tsu teaches the link configuration logic to cause a bundle ordered set to bundle the second set of lanes (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B). Tsu does not explicitly teach bundling the second set of lanes with the switched subset. 
Solomon teaches the link configuration logic to cause a bundle ordered set to bundle the switched subset of lanes with the second set of lanes (Fig. 1, 106 Transitioned to Fig. 2, 206 and transmit double bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 9, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 1. Tsu teaches the link configuration logic (Fig. 3, 342) to perform a register access of a register associated with the one or more ports that control one or more lanes coupled to the one or more ports (Fig. 3, 355, Asymmetry Registers; Col. 4, Lines 54-56, Asymmetry controller 355 may include support modules, such as asymmetry register 357); and write a register value to the register to reverse the subset of lanes (Col. 5, Lines 36-39, driver 390 may also be used to set up bus interface 337 during a configuration process, such as by writing information into asymmetry registers 357 to support asymmetry controller 355). Tsu does not explicitly teach switching the polarity of the lanes. 
Solomon teaches the link configuration logic to perform a register access of a register associated with the one or more ports that control a polarity of one or more lanes coupled to the one or more ports (Fig. 3, 300; Paragraph 0026, flow 300 includes functionality of AFP (Asymmetrical Fat Pipe) Discovery, Enumeration, and/or Configuration, for example.  These functions may use vendor specific provisions); and write a register value to the register to reverse the polarity of the subset of lanes (Fig. 3, 312; If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 20, Tsu teaches a system comprising: a host (Fig. 3, 300, Host System) comprising a data processor (Fig. 3, 310, GPU Processor) and a system manager (Fig. 3, 342, Controller); and a device (Fig. 3, 315, Peripheral Chipset) connected to the host across a multi-lane link (Fig 3, 305 Links), the multi- lane link comprising a first set of bundled lanes (Fig. 3, 307-A, xL sub-link) configured to direct data in a first direction and a second set of bundled lanes (Fig. 3, 307-B, xK sub-link) configured to direct data in a second direction opposite the first direction (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the first set of bundled lanes comprising an equal number of lanes as the second set of bundled lanes (Fig. 6 Embodiment of Figure 3, x16 lanes for first and second link; Col. 3, Lines 38-41, the bandwidth of each sub-link 307-A and 307-B may be independently selected.  Consequently, in a normal (symmetric) mode sub-link 307-A and 307-B each have the same bandwidth); wherein the system manager (Fig. 3, 342) is to: determine one or more operational parameters for the device (Col. 4, Lines 22-27, link control module 342 may include a link training and status state machine (LTSSM) to negotiate and configure a first set of simplex connections aggregated to form sub-link 307-A and a second set of simplex connections aggregated to form sub-link 307-B), to switch one or more lanes from the first direction (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle); and cause the host device to use the switched lanes with the second set of bundled lanes (Figs. 6 & 7 Embodiments of Fig. 3, x16 lanes reduced to x4).
Tsu discloses a bus interface with a first and second set of links wherein the number of lanes can be reduced. Tsu does not disclose increasing the number of lanes in a second set of links. 
Solomon teaches determine one or more operational parameters for the multi-lane link (Fig. 3, 304, AFP Capability Supported?; Paragraph 0027, 304 a determination is made whether Asymmetrical Fat Pipe (AFP) capability is supported at both ends of a USB cable (for example, at both ends of a USB 3.0 cable)), wherein the one or more parameters comprise a data directional bias indicative of whether more data is to flow upstream or downstream on the multi-lane link (Fig. 3, 312, Is Direction Configurable?); determine, based on the data directional bias for the device, to switch one or more lanes from the first direction (Fig. 1, 106; First Configuration) to the second direction; cause the host device to switch one or more lanes from the first direction to the second direction (Fig. 2, 206, Second Configuration); and cause the host device to use the switched lanes with the second set of bundled lanes (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
See Solomon: Paragraphs 0011 & 0021). 
Neither Tsu nor Solomon explicitly teach the determination of operational parameters before completion of the initialization of the multi-lane link. 
Morris teaches determine one or more operational parameters for the multi-lane link (Fig. 7, State Diagram with Link Width Configuration; Paragraph 0064, FIG. 7 illustrates a representation of at least a portion of a state machine used by agents in one example implementation of HPI) before completion of initialization of the multi-lane link (Paragraph 0082, Previous state results and configurations of a link can be stored and reused in subsequent initializations and configurations of a link… Paragraph 0084, initialization (or re-initialization) of a link, as agents progress through a state machine toward an operational link state), wherein the one or more operational parameters comprise a data directional bias indicative of whether more data is to flow upstream or downstream on the multi-lane link (Paragraph 0079, Partial Width Transmitting Link State: Link state.  May save power by entering a partial width state.  In one embodiment asymmetric partial width refers to each direction of a two direction link having different widths); determine, based on the data directional bias, to switch one or more lanes from the first direction to the second direction (Paragraph 0079, partial width indication is sent while transmitting on a link with a first width to transition the link to transmit at a second, new width). 

One of ordinary skill in the art would be motivated to make the modifications in order to enable efficient support for hot-swapping scalable (See Morris: Paragraph 0027) high-density processor systems (See Morris: Paragraph 0051), thus increasing the capabilities of the computer system. 

Regarding claim 21, the combination of Tsu/Solomon/Morris teaches the system of claim 20. Tsu further teaches wherein the first set of bundled lanes configured in a first direction comprises a set of downstream lanes (Fig. 3, 307-A, xL sub-link), the set of downstream lanes configured to direct data from the host to a downstream connected device (Fig. 3, 310, Upstream apparatus to Downstream Chipset 315), and the second set of bundled lanes configured in a second direction comprises a set of upstream lanes (Fig. 3, 307-B, xK sub-link; Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction), the set of upstream lanes configured to direct data to the apparatus from the downstream connected device (Fig. 3, 315, Downstream Chipset).

Regarding claim 22, the combination of Tsu/Solomon/Morris teaches the system of claim 21. Tsu teaches wherein the system manager is to: determine that the downstream Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of upstream lanes (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle). Tsu does not explicitly teach determining if the lanes can be switched between upstream and downstream and switching the upstream lanes into downstream lanes.
Solomon teaches determine that the downstream connected device can support a switching of a subset of upstream lanes to a subset of downstream lanes (Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of upstream lanes to the subset of downstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the host device to transmit data on the switched subset of downstream lanes (Fig. 1, 106 Transitioned to Fig. 2, 206 and transmit double bandwidth).

One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 23, the combination of Tsu/Solomon/Morris teaches the system of claim 22. Tsu does not explicitly teach wherein the device comprises one of a hot-plug compatible monitor, hot-plug compatible projector, hot-plug compatible audio device, hot-plug capable docking station, or hot-plug compatible data storage device.
Solomon teaches wherein the device comprises one of a hot-plug compatible monitor, hot-plug compatible projector, hot-plug compatible audio device, hot-plug capable docking station, or hot-plug compatible data storage device (Paragraph 0002, USB can be used to connect peripherals such as mouse devices, keyboards, gamepads, joysticks, scanners, digital cameras, printers, external storage, networking components, and many other devices… Paragraph 0003, USB is a serial bus standard to interface devices.  USB is designed to allow many peripherals to be connected using a single standardized interface socket and to improve plug-and-play capabilities).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the use of plug-n-play USB peripheral devices such as hot-plug storage devices. 
See Solomon: Paragraphs 0002-0003). 

Regarding claim 24, the combination of Tsu/Solomon/Morris teaches the system of claim 21. Tsu teaches wherein the system manager is to: determine that the downstream connected device uses more upstream bandwidth than downstream bandwidth (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); and cause the downstream connected device to switch the subset of downstream lanes (Fig. 6 to Fig. 7, x16 becomes x4 of link 307-A). Tsu does not explicitly teach determining if the lanes can be switched between upstream and downstream and switching the downstream lanes into upstream lanes.
Solomon teaches determine that the downstream connected device can support a switching of a subset of downstream lanes to a subset of upstream lanes (Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and cause the downstream connected device to switch the subset of downstream lanes to the subset of upstream lanes (Fig. 3, 320, Configure double speed direction per user input); and the host device to receive data on the switched subset of upstream lanes (Fig. 3, 322, Enable AFP operation; Paragraph 0031, two channels in the same direction allow for a doubling of the bandwidth in that direction (for example, two 5 Gbps channels in a USB 3.0 implementation)). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 25, the combination of Tsu/Solomon/Morris teaches the system of claim 24. Tsu does not explicitly teach wherein the device comprises one of a hot-plug compatible camera.
Solomon teaches wherein the device comprises one of a hot-plug compatible camera (Paragraph 0002, USB can be used to connect peripherals such as mouse devices, keyboards, gamepads, joysticks, scanners, digital cameras, printers, external storage, networking components, and many other devices… Paragraph 0003, USB is a serial bus standard to interface devices.  USB is designed to allow many peripherals to be connected using a single standardized interface socket and to improve plug-and-play capabilities).

One of ordinary skill in the art would be motivated to make the modifications in order to increase the diversity of peripherals available for the system to be compatible with, thus magnifying the number of uses and versatility of the system (See Solomon: Paragraphs 0002-0003). 

Regarding claim 26, the combination of Tsu/Solomon/Morris teaches the apparatus of claim 1. Tsu does not explicitly teach wherein the link configuration logic is to determine the data directional bias based on a type of a device connected to the multi-lane link.
Solomon teaches wherein the link configuration logic is to determine the data directional bias based on a type of a device connected to the multi-lane link (Fig. 3, 304, AFP Capability Supported?; Paragraph 0027, At 304 a determination is made whether Asymmetrical Fat Pipe (AFP) capability is supported at both ends of a USB cable (for example, at both ends of a USB 3.0 cable)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the determination of AFP capability for directional reconfiguration of lanes. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the diversity of peripherals available for the system to be compatible with, thus See Solomon: Paragraphs 0002-0003). 

Claims 10 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 7,469,311) in view of Solomon (US 2011/0106989).

Regarding claim 10, Tsu teaches at least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: detect a connection of a peripheral device to a host device (Fig. 4 Flowchart of Figure 3, 410, Monitor sources of upstream and downstream traffic) across a multi-lane link (Fig. 3, 305, Multi-lane Link), wherein the multi-lane link is originally provisioned with a symmetrical lane structure (Col. 3, Lines 38-41, the bandwidth of each sub-link 307-A and 307-B may be independently selected.  Consequently, in a normal (symmetric) mode sub-link 307-A and 307-B each have the same bandwidth); determine one or more system parameters for the peripheral device (Fig. 4, 415, Detect Condition Indicative of Asymmetric Traffic Flow & 420, Select Asymmetric Upstream and Downstream Bandwidth Based on Traffic Pattern, Power Conservation Mode, And Performance Mode); determine that the peripheral device can support lane direction switching (Fig. 3, 380, Peripheral Bus Interface; Col. 5, Lines 30-33, link controller 384 in bus interface 380 supports the symmetric mode and may, for example, be designed to support separate negotiation of speed and link width for sub-link 307-A and 307-B); determine that the peripheral device benefits from an asymmetrical lane structure (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); identify the subset of lanes for direction switching (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B); cause the peripheral device to transmit an ordered set to cause the peripheral device and the host device to participate in unbundling of the subset lanes (Fig. 3, 380, Peripheral Bus Interface; Col. 5, Lines 30-33, link controller 384 in bus interface 380 supports the symmetric mode and may, for example, be designed to support separate negotiation of speed and link width for sub-link 307-A and 307-B), wherein the ordered set indicates a request to unbundle the subset of lanes (Fig. 7, x4 Link 307-A), wherein the ordered set comprises an UNBUNDLE_OS ordered set (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations), wherein to cause the peripheral device to transmit the ordered set comprises to cause the UNBUNDLE_OS ordered set to be transmitted on each lane that is to be unbundled (Fig. 3, 380, Peripheral Bus Interface; Col. 5, Lines 30-33, link controller 384 in bus interface 380 supports the symmetric mode and may, for example, be designed to support separate negotiation of speed and link width for sub-link 307-A and 307-B); and cause the host device and the peripheral device to transmit and receive data on the multi- lane link with the asymmetrical lane structure (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle).
Tsu discloses a bus interface with a first and second set of links wherein the number of lanes can be reduced. Tsu does not disclose increasing the number of lanes in a second set of links. 
Solomon teaches wherein the multi-lane link is originally provisioned with a symmetrical lane structure (Fig. 1, Symmetrical Lane Structure); determine that the peripheral device benefits from an asymmetrical lane structure (Fig. 3, 318, Query user for desired double speed direction); switch a direction of a subset of lanes in the multi-lane link to establish a subset of switched lanes to convert the multi-lane link to the asymmetrical lane structure (Paragraph 0021, the system 200 of FIG. 2 allows for a USB solution (for example, a USB 3.0 solution) that provides two times the bandwidth of a USB cable in one direction than that allowed in that same direction by system 100 of FIG. 1); and cause the host device and the peripheral device to transmit and receive data on the multi- lane link with the asymmetrical lane structure (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 14, Tsu in view of Solomon teaches the medium of claim 10. Tsu further teaches wherein the instructions cause the machine, when executed, to cause an additional ordered set to be transmitted to cause the host device and the peripheral device (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations) to participate in bundling of the switched subset of lanes (Fig. 5, 570, Asymmetrical Control). Tsu does not explicitly teach bundling the subset with the second set of lanes. 
Solomon teaches the peripheral device to participate in bundling of the switched subset of lanes with a second set of bundled lanes (Fig. 3, 320, Configure double speed direction per user input).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 15, Tsu in view of Solomon teaches the medium of claim 14. Tsu teaches wherein the ordered set comprises an additional ordered set, and wherein the Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations). Tsu does not explicitly teach bundling the subset with the second set of lanes. 
Solomon teaches wherein the ordered set comprises a BUNDLE_OS ordered set, and wherein the instructions cause the machine (Fig. 3, 320, Configure double speed direction per user input), when executed, to cause the BUNDLE_OS ordered set to be transmitted on the subset of unbundled lanes (Fig. 3, 322, Enable AFP Operation; Paragraph 0029, AFP operation is then enabled at 322, and flow 300 is then done at 324.  In this manner, according to some embodiments, flow 300 performs AFP discovery, enumeration, and configuration).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 16, Tsu in view of Solomon teaches the medium of claim 10. Tsu teaches wherein the one or more system parameters for the peripheral device comprise a data directional preference for the peripheral device (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations; Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence). 

Regarding claim 17, Tsu in view of Solomon teaches the medium of claim 10. Tsu teaches wherein the one or more system parameters for the peripheral device comprise a determination (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations; Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence). Tsu does not explicitly teach parameters for hot-plugging.
Solomon teaches wherein the one or more system parameters for the peripheral device comprise a determination that the peripheral device is a hot-plug capable device (Fig. 3, 302, Link Training; Paragraph 0003, USB is a serial bus standard to interface devices.  USB is designed to allow many peripherals to be connected using a single standardized interface socket and to improve plug-and-play capabilities by allowing devices to be connected and disconnected without rebooting the computer).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 18, Tsu in view of Solomon teaches the medium of claim 10. Tsu teaches wherein the one or more system parameters for the peripheral device comprise a determination that a use of an asymmetrical lane configuration increases efficiency of system resource utilization (Col. 5, Lines 62-67, rules may be programmed to implement a power-saving strategy for renegotiating link widths of sub-links 307-A and 307-N. For example, the rules may take into consideration a time to complete a renegotiation versus the likely duration of a traffic pattern; potential power savings of a renegotiation; and any other performance tradeoffs associated with performing frequent renegotiations).

Regarding claim 19, Tsu in view of Solomon teaches the medium of claim 10. Tsu teaches wherein the instructions cause the machine, when executed, to: perform a register access at one or more ports for a register (Fig. 3, 342) that controls one or more lanes coupled to the one or more ports (Fig. 3, 355, Asymmetry Registers; Col. 4, Lines 54-56, Asymmetry controller 355 may include support modules, such as asymmetry register 357); and write a register value to the register to reverse the subset of lanes (Col. 5, Lines 36-39, driver 390 may also be used to set up bus interface 337 during a configuration process, such as by writing information into asymmetry registers 357 to support asymmetry controller 355). Tsu does not explicitly teach switching the polarity of the lanes. 
Solomon teaches wherein the instructions cause the machine, when executed, to: perform a register access at one or more ports for a register that controls a polarity of one or more lanes coupled to the one or more ports (Fig. 3, 300; Paragraph 0026, flow 300 includes functionality of AFP (Asymmetrical Fat Pipe) Discovery, Enumeration, and/or Configuration, for example.  These functions may use vendor specific provisions); and write a register value to the register to reverse the polarity of the subset of lanes (Fig. 3, 312; If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2016/0283112 discloses a partial width transmitting link state wherein an asymmetric width can be configured for a communication link (See Paragraph [0080]).

US PGPUB 2012/0191921 discloses a programmable width memory channel wherein the channel can be an asymmetric communication channel based on bandwidth requirements. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184